DETAILED ACTION
This office action addresses claims 1-33 and the Applicant’s response filed on June 7, 2021.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 7, 2021 has been entered.
 
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,577,801 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Response to Arguments
Claim Rejections
	The Applicant states that Brisebois fails to teach or suggest at least the amended recitations of claims 16 and 25 with respect to “an uplink transmission is not received by the first ase station in an uplink subframe for the second base station, and the uplink subframe for the second base station is determined based on information on a time division duplex (TDD) information associated with the second base station. 
	The Applicant states that Brisebois describes that specification information (“echo” transmission block) is transmitted to one of the two base station and that Brisebois does not limit a specific condition of a time domain and thus fails to teach or suggest not performing an uplink transmission to a specify base station from a specific time resource. 
	Although, the Examiner finds the Applicant’s arguments persuasive with respect to arguments against Brisebois and the conditions set on the time domain, the Examiner has introduced. a new ground of rejection to address the amendment claims. 
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 21, 22, 30, and 31 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Chatterjee et al. US Patent Pub. 9,736,861.
Regarding claim 21:
A method for transmitting an uplink signal by a user equipment (UE), the method comprising:
Chatterjee is directed to a method of resource coordination (col. 1, lines 60-64) and transmitting uplink signals (see the abstract) by a UE.  See also Figure 5. 
identifying an uplink subframe for a second base station; and 
See col. 5, lines 1-19 which shows the identification of an uplink subframe. See also claim 10 and Fig. 8. In col. 19, lines 34-38, Chatterjee discloses the wireless device (i.e. UE) uses an uplink subframe.  In col. 20, lines 39-42, Chatterjee discloses that reconfiguration information (i.e. TDD configuration and scheduling of data) is conveyed to the UE.  See also co. 22, lines 4-10.
In col. 22, lines 31-67, Chatterjee discloses the first and second base station communicating TDD subframe configurations.  See also claim 6. 
The Examiner notes that Chatterjee discloses of a first eNobeB and a second eNobeB which represents the different base stations that perform resource coordination. As set forth in claim 10, the second eNobeB is configured to perform data schedule with reduced interference using the UL-DL TDD subframe reconfiguration received form the first eNobeB, and thus, the second base station provides the uplink subframe that will be used by the UE. 
transmitting an uplink transmission based on the identified uplink subframe for the second base station, 
See col. 15, lines 4-23 which discloses a wireless device transmitting an uplink transmission.  As set forth in col. 19, lines 34-38, the wireless device uses the uplink subframe. 
wherein the uplink transmission in not transmitted to a first base station in the uplink subframe from the second base station, 

In col. 22, lines 31-67, Chatterjee discloses the first and second base station communicating TDD subframe configurations.  As set forth above, the second eNobeB is configured to perform data schedule with reduced interference using the UL-DL TDD subframe reconfiguration received form the first eNobeB, and thus, the second base station provides the uplink subframe that will be used by the UE.  Thus, based on the scheduling of resources, the uplink transmission is not transmitted to the first base station since the second base station provided the scheduled TDD subfrrame reconfiguration with reduced interference to the UE. 
wherein the uplink subframe for the second base station is determined based on information on a time division duplex (TDD) configuration associated with the second base station, 
See claims 1 and 10. See also col. 5, lines 19-31
wherein first information is transmitted from a second base station to the first base station and the second information is transmitted from the first base station to the second base station in response to the first information, and 
See col. 25, lines 42-56 and claims 1 and 4. In col. 22, lines 31-67, Chatterjee discloses the first and second base station communicating TDD subframe configurations.  See also claim 6.  As set forth in claim 10, the second eNobeB is configured to perform data schedule with reduced interference using the UL-DL TDD subframe reconfiguration received form the first eNobeB, and thus, the second base station provides the uplink subframe that will be used by the UE. 
wherein the first information is for the first base station coordinating the uplink resource information between the first base station and the second base station, and the second information is for the second base station to coordinate the uplink resource between the first base station and the second base station.


Regarding claim 22:
The method of claim 21, wherein the uplink transmission is transmitted to the second base station associated with a frequency division duplex (FDD) cell, in the uplink subframe for the second base station.
See col. 4, lines 22-41 which discloses the use of employing FDD techniques.  

Regarding claim 30:
A user equipment (UE) for transmitting an uplink signal, the UE comprising: 
Chatterjee is directed to a method of resource coordination and transmitting uplink signals (see the abstract) by a UE.  See also Figure 5. 
a transceiver; and 
See col. 27, lines 12-17 which discloses the wireless device comprising a transceiver module and a processing module which is configured to generate an uplink signal and to process a downlink, signal. 
a controller coupled with the transceiver and configured to control to: identify an uplink subframe for a second base station, and transmit an uplink transmission on the uplink subframe for the second base station, 
See col. 5, lines 1-19 which shows the identification of an uplink subframe. See also claim 10 and Fig. 8. In col. 19, lines 34-38, Chatterjee discloses the wireless device (i.e. UE) uses an uplink subframe.  In col. 20, lines 39-42, Chatterjee discloses that reconfiguration information (i.e. TDD configuration and scheduling of data) is conveyed to the UE.  See also co. 22, lines 4-10.

wherein the uplink transmission is not transmitted to a first base station in the uplink subframe for the second base station, 
See claims 1, 6 and 10 which discloses the identification of an uplink TDD subframe for a second eNobeB.  In col. 20, lines 39-42, Chatterjee discloses that reconfiguration information (i.e. TDD configuration and scheduling of data) is conveyed to the UE.  See also co. 22, lines 4-10.
In col. 22, lines 31-67, Chatterjee discloses the first and second base station communicating TDD subframe configurations.   As set forth claim10, the second eNobeB is configured to perform data schedule with reduced interference using the UL-DL TDD subframe reconfiguration received form the first eNobeB, and thus, the second base station provides the uplink subframe that will be used by the UE.  Thus, based on the scheduling of resources, the uplink transmission is not transmitted to the first base station since the second base station provided the scheduled TDD subfrrame reconfiguration with reduced interference to the UE.
wherein the uplink subframe for the second base station is determined based on information on a time division duplex (TDD) configuration associated with the second base station, 
See claims 1 and 10. See also col. 5, lines 19-31
wherein first information is transmitted from a second base station to the first base station and second information is transmitted from the first base station to the second base station in response to the first information, and 
See col. 25, lines 42-56 and claims 1 and 4. In col. 22, lines 31-67, Chatterjee discloses the first and second base station communicating TDD subframe configurations.  See also claim 6. 
wherein the first information is for the first base station coordinating the uplink resource between the first base station and the second base station and the second information is for the second base station coordinating the uplink resource between the first base station and the second base station. 

Regarding claim 31:
The UE of claim 30, wherein the uplink transmission is transmitted to the second base station associated with a frequency division duplex (FDD) cell, in the uplink subframe for the second base station. 
See col. 4, lines 22-41 which discloses the use of employing FDD techniques.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 24 and 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chaterjee US Patent 9,736,861 in view of Siomina et al. U.S. Patent Pub. 2013/0229971.
Regarding claim 24:
The method of claim 21, wherein the first information indicates resources intended to be used for an uplink transmission in the second base station using a bitmap and the second information indicates resources intended to be used for the uplink transmission in the first base station using the bitmap.
The examiner notes that although Chatterjee discloses uplink transmissions including the transmission of resources, Chaterjee does not specifically describes the details of the transmission, including whether or not the transmission uses bitmaps which indicates resources to be used. 
Nonetheless, Siomina discloses using a bitmap pattern to indicate the subframes. See paragraph [0024-0026]. See also paragraph [0038].  Siomina also discloses the use of resource blocks. In addition, in paragraph [0036], Siomina discloses that measurement patterns used by the UE is determined by bitmaps. See also paragraph [0038].  
Given, the fact that Siomina discloses the same network architecture as Chatterjee, it would have been obvious to one of ordinary skill in the art to indicate resources using a bitmap. As explained by Siomina, bitmap patterns can be used to indicate blank subframe patterns of the cells. Therefore, the examiner determines that it would have been predictable to one of ordinary skill in the art that the resources of Chatterjee would use a bitmap since bitmaps, as explained by Siomina are used to provide information regarding the subframes that are being used. 

Regarding claim 33:
The UE of claim 30, wherein the first information indicates resources intended to be used for an uplink transmission in the second base station using a bitmap and the second information indicates resources intended to be used for the uplink transmission in the first base station using the bitmap.

Nonetheless, Siomina discloses using a bitmap pattern to indicate the subframes. See paragraph [0024-0026]. See also paragraph [0038].  Siomina also discloses the use of resource blocks. In addition, in paragraph [0036], Siomina discloses that measurement patterns used by the UE is determined by bitmaps. See also paragraph [0038].  
Given, the fact that Siomina discloses the same network architecture as Chatterjee, it would have been obvious to one of ordinary skill in the art to indicate resources using a bitmap. As explained by Siomina, bitmap patterns can be used to indicate blank subframe patterns of the cells. Therefore, the examiner determines that it would have been predictable to one of ordinary skill in the art that the resources of Chatterjee would use a bitmap since bitmaps, as explained by Siomina are used to provide information regarding the subframes that are being used. 


Claims 16 and 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takano US Patent Pub. 20120176927 in view of Brisebois US Patent Pub. 2010/0159936.
Regarding claim 16:
A method for receiving an uplink signal by a first base station, the method comprising:
Takano is directed to a method of resource coordination and receiving uplink signals (see the abstract). 
receiving first information on resource coordination, wherein the first information is for the first base station coordinating uplink resource between the first base station and a second base station; and
	As set forth in the abstract, the mobile station directs downlink/uplink to the first base station when adequate resources are present. To assist in resource coordination the first and second base stations share scheduling information for the mobile station. See also paragraph [0034] 
 transmitting, second information on resource coordination in response to the first information, wherein the second information is for the second base station coordinating the uplink resource between the first base station and the second base station, 
As set forth in paragraph [0034], the first and second base station coordinate scheduling of wireless resources for a mobile station located in a first converge area.  The Examiner notes that although, Takano discloses the coordination of resources between the first and second base station, Takano does not specifically disclose “second information” that is transmitted in response to the “first information”. Nonetheless, the Examiner notes that it would have been obvious that the teachings of the coordination of resources would cover the transmission of first and second information since the goal of resource coordination is to transmit information between the two base stations. 
Furthermore, the Examiner maintains that it was known to transmit second information in response to first information.  As disclosed by Brisebois, in paragraph [0105] where the first base station communicates with the second base station information on resource coordination with respect to any conflicts in RB use between the RBs used by the mobile device and the RB used by the base station.  Specifically, Brisebois discloses “[i]f the neighbor base station 308 is using the same RB(s) as the serving base station 304, the serving base station 304 can communicate with the neighbor base station 308 to arbitrate any conflicts in RB use between the RBs used by the mobile device 302 and the RBs used by the neighbor base station 308.”
Therefore, it would have been obvious to one of ordinary skill in the art to transmit second information response to first information so that the two base stations can coordinate the scheduling of resources and to ensure there won’t be any conflicts in the data that is used (see paragraph [0105] of Brisebois.  
wherein an uplink transmission is not received by the first base station in an uplink subframe for the second base station, and 
As set forth in the abstract, a second base station serves as a surrogate base station for a first base station when inadequate resources are available for a direct uplink or downlink to the base station. This 
wherein the uplink subframe for the second base station is determined based on information on a time division duplex (TDD) configuration with the second base station. 
As explained in paragraph [0092], in LTE system FDD and TDD can be selected. In the case of TDD, an uplink and a downlink which is to be used can be selected for each subframe. 


Regarding claim 25:
A first base station for receiving an uplink signal, the first base station comprising: a transceiver; and a controller coupled with the transceiver and configured to control to:
Takano is directed to a method of resource coordination and receiving uplink signals. (see the abstract). 
receive, first information on resource coordination, wherein the first information is for the first base station coordinating uplink resource between the first base station and a second base station, and
	As set forth in the abstract, the mobile station directs downlink/uplink to the first base station when adequate resources are present. To assist in resource coordination the first and second base stations share scheduling information for the mobile station. 
	See also paragraph [0034] 

transmit, second information on resource coordination in response to the first information, wherein the second information is for the second base station coordinating the uplink resource between the first base station and the second base station, 
As set forth in paragraph [0034], the first and second base station coordinate scheduling of wireless resources for a mobile station located in a first converge area.  The Examiner notes that although, 
Furthermore, the Examiner maintains that it was known to transmit second information in response to first information.  As disclosed by Brisebois, in paragraph [0105] where the first base station communicates with the second base station information on resource coordination with respect to any conflicts in RB use between the RBs used by the mobile device and the RB used by the base station.  Specifically, Brisebois discloses “[i]f the neighbor base station 308 is using the same RB(s) as the serving base station 304, the serving base station 304 can communicate with the neighbor base station 308 to arbitrate any conflicts in RB use between the RBs used by the mobile device 302 and the RBs used by the neighbor base station 308.”
Therefore, it would have been obvious to one of ordinary skill in the art to transmit second information response to first information so that the two base stations can coordinate the scheduling of resources and to ensure there won’t be any conflicts in the data that is used (see paragraph [0105] of Brisebois.  
wherein an uplink transmission is not received by the first base station in an uplink subframe for the second base station, and 
As set forth in the abstract, a second base station serves as a surrogate base station for a first base station when inadequate resources are available for a direct uplink or downlink to the base station. This makes it possible for the mobile station to maintain the uplink (or downlink) with the second base station, while remaining assigned for the first base station.  Thus, an uplink transmission is not received by the first base station in an uplink subframe for the second base station. 
wherein the uplink subframe from the second base station is determined based on information on a time division duplex (TDD) configuration associated with the second base station. 
. 

Claim 17, 18, 20, 26, 27 and 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takano in view of Brisebois and further in view of Siomina et al. U.S. Patent Pub. 2013/0229971.
Regarding claim 17:
The method of claim 16, wherein the uplink transmission is transmitted, from the UE, to the second base station associated with a frequency division duplex (FDD) cell, in the uplink subframe for the second base station. 
As explained in paragraph [0092], in LTE system FDD and TDD can be selected. In the case of TDD, an uplink and a downlink which is to be used can be selected for each subframe. Therefore, it was known to transmit in accordance with FDD. 
Nonetheless, if it is considered that the uplink transmission form the UE is not in accordance with FDD, the Examiner notes that As discussed in paragraph [0206], Brisebois discloses that the base station can operation in accordance with time division multiplexing, frequency division multiplexing or several other known different schemes. 
In addition,, Siomina is directed in part to a method of resource coordination between base stations so that the base stations can optimize their resource allocation. In paragraph [0007] Siomina discloses that cells may operate in both the time domain and the frequency domain. See also paragraph [0027] which discloses of both TDD and FDD. The examiner notes that Brisebois already considers the use of by time and frequency schemes and thus, using TDD or FDD would have been obvious to one of ordinary skill in the art. Indeed, in paragraph [0009], Brisebois discloses that the mobile device can enter a desired compressed mode (e.g., TDD mode) to facilitate transmissions. 
Therefore, based on the fact that Takano and Brisebois already considers multiple configurations including both time and frequency configurations, the examiner maintains that it would have been 
Regarding claim 18:
The method of claim 16, wherein the information on the TDD configuration is configured to the UE based on a higher layer signaling.
The examiner notes that although Takano and Brisebois discloses of transmitting to the UE information on the first resource, Takano does not specifically disclose whether it’s via higher layer signaling. 
Nonetheless, Siomina discloses of using Radio Resource Control signaling (higher layer signaling) for transmission of information to the UE from the base stations. (See paragraph 0252 and 0303). 
The examiner notes that RRC messages are well known in LTE systems to be used as signaling between UE and base stations. Both Brisebois and Siomina are directed to LTE systems (see paragraph [0003] and [0093] of Brisebois). Thus, it would have been obvious, if not inherent that Takano and Brisebois would transmit information using higher layer signaling (e.g. via RRC). As further disclosed in paragraph [0110] of Brisebois, signaling between the base station and the UE is performed and thus, using known signaling methods such as RRC would have been predictable to one of ordinary skill in the art. 
Regarding claim 20:
The method of claim 16, wherein the first information indicates resources intended to be used for an uplink transmission in the second base station using a bitmap, and the second information indicates resources to be used for the uplink transmission in the first base station using the bitmap.
Takano and Brisebois as set forth above, does not specifically disclose of the use of bitmaps. 
Siomina discloses that it was known in the art to use a bitmap pattern to indicate the subframes. See paragraph [0024-0026]. See also paragraph [0038]


Regarding claim 26:
The first base station of claim 25, wherein the uplink transmission is transmitted, from the UE to the second base station associated with a frequency division duplex (FDD) cell, in the uplink subframe for the second base station. 
As discussed in paragraph [0206], Brisebois discloses that the base station can operation in accordance with time division multiplexing, frequency division multiplexing or several other known different schemes. 
Siomina is also directed in part to a method of resource coordination between base stations so that the base stations can optimize their resource allocation. In paragraph [0007] Siomina discloses that cells may operate in both the time domain and the frequency domain. See also paragraph [0027] which discloses of both TDD and FDD. The examiner notes that Brisebois already considers the use of by time and frequency schemes and thus, using TDD or FDD would have been obvious to one of ordinary skill in the art. Indeed, in paragraph [0009], Brisebois discloses that the mobile device can enter a desired compressed mode (e.g., TDD mode) to facilitate transmissions. 
Therefore, based on the fact that Brisebois already considers multiple configurations including both time and frequency configurations, the examiner maintains that it would have been obvious to one of ordinary skill in the art to use a FDD cell. Brisebois already discloses that based stations can be configured to either configuration and thus using those specific configurations would have been predictable to those of ordinary skill in the art.

Regarding claim 27:
The first base station of claim 25, wherein the information on the TDD confirmation is configured to the UE based on a higher layer signaling.  
The examiner notes that although Brisebois discloses of transmitting to the UE information on the first resource, Brisebois does not specifically disclose whether it uses higher layer signaling. 
Nonetheless, Siomina discloses of using Radio Resource Control signaling (higher layer signaling) for transmission of information to the UE from the base stations. (See paragraph 0252 and 0303). 
The examiner notes that RRC messages are well known in LTE systems to be used as signaling between UE and base stations. Both Brisebois and Siomina are directed to LTE systems (see paragraph [0003] and [0093] of Brisebois). Thus, it would have been obvious, if not inherent that Brisebois would transmit information using higher layer signaling (e.g. via RRC). As further disclosed in paragraph [0110] of Brisebois, signaling between the base station and the UE is performed and thus, using known signaling methods such as RRC would have been predictable to one of ordinary skill in the art. 

Regarding claim 29:
The first base station of claim 25, wherein the first information indicates resources intended to be used for an uplink transmission in the second base station using a bitmap, and the second information indicates resources intended to be used for the uplink transmission in the first base station using the bitmap.
The examiner notes that although Brisebois discloses uplink transmissions including the transmission of resources, Brisebois does not specifically describes the details of the transmission, including whether or not the transmission uses bitmaps which indicates resources to be used. However, the examiner notes that it would be obvious, if not inherent that Brisebois does disclose using bitmaps. 
Nonetheless, Siomina discloses using a bitmap pattern to indicate the subframes. See paragraph [0024-0026]. See also paragraph [0038].  Siomina, like Brisebois also discloses the use of resource blocks. IN addition, in paragraph [0036], Siomina discloses that measurement patterns used by the UE is determined by bitmaps. See also paragraph [0038].  
Given, the fact that Siomina discloses the same network architecture as Brisebois, it would have been obvious to one of ordinary skill in the art to indicate resources using a bitmap. As explained by Siomina, bitmap patterns can be used to indicate blank subframe patterns of the cells. Therefore, the examiner determines that it would have been predictable to one of ordinary skill in the art that the resources of Brisebois would use a bitmap since bitmaps, as explained by Siomina are used to provide information regarding the subframes that are being used. 
Allowable Subject Matter
Claims 1-15, 19, 23, 28, and 32 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ovidio Escalante whose telephone number is (571)272-7537. The examiner can normally be reached on Monday to Friday - 6:00 AM to 2:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Fuelling can be reached on (571) 270-1367 The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 
/Ovidio Escalante/
Ovidio Escalante
Reexamination Specialist
Central Reexamination Unit - Art Unit 3992
(571) 272-7537
Conferees:
/MAJID A BANANKHAH/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        

/M.F/Supervisory Patent Examiner, Art Unit 3992